                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


SELENE KIMBERLY SMITH                      )
               Plaintiff,                  )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 4:20-CV-26-FL
MARY ANN LEON and SHEETZ                   )
CORPORATION                                )
               Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant Leon’s motions to dismiss and plaintiff’s motion for default
judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 15, 2020, and for the reasons set forth more specifically therein, defendant’s motion
to dismiss is GRANTED and plaintiff’s claims against defendant Leon are DISMISSED
WITHOUT PREJUDICE for lack of subject matter jurisdiction. Plaintiff’s motion for default
judgment is DENIED. Plaintiff's claims against defendant Sheetz are DISMISSED WITHOUT
PREJUDICE for failure to serve, pursuant to Rule 4(m).

This Judgment Filed and Entered on September 15, 2020, and Copies To:
Selena Kimberly Smith (via US mail) 104 H Eastbrook Drive, Greenville, NC 27858
Kaitlin C. Dewberry / Susanna K. Gibbons (via CM/ECF Notice of Electronic Filing)

September 15, 2020                  PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 4:20-cv-00026-FL Document 38 Filed 09/15/20 Page 1 of 1
